WILLIAMS, Judge,
dissenting in part.
Although LSA-R.S. 23:1223 does not specifically provide that benefits which have been paid under 23:1221(1) shall be deducted from benefits allowed under 23:1221(3), logic dictates that the total disability payments paid by appellant (23:1221(1)) would be inclusive of the supplemental earnings benefits (23:1221(3)) and that disallowing the credit would effectuate double recovery for appellee for the same time period. Accordingly, I would allow the credit for the temporary total disability payments made by appellants. To this extent, I respectfully dissent.